Citation Nr: 0619933	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
with diabetic peripheral neuropathy, claimed as due to 
exposure to herbicides (Agent Orange).  

2.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, with spondylolisthesis and neuropathy 
(low back disorder).  

3.  Entitlement to service connection for elevated blood 
cholesterol, to include hyperlipidemia or 
hypercholesterolemia (elevated cholesterol).  

4.  Entitlement to service connection for silicosis.  

5.  Entitlement to an initial compensable evaluation for 
hypertension.  

6.  Entitlement to an initial compensable evaluation for 
residuals, cerebral vascular accident (CVA).  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1969 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and March 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issues of entitlement to initial compensable evaluations 
for hypertension and residuals of a CVA and service 
connection for silicosis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran had no in-country service or duty, or 
documented visitation in the Republic of Vietnam.  

2.  Diabetes mellitus was not incurred in, a result of, or 
aggravated by active service.  

3.  A low back disorder, to include degenerative disc 
disease, lumbar spine, with spondylolisthesis and neuropathy, 
was not incurred in, a result of, or aggravated by active 
service.  

4.  Elevated blood cholesterol, hypercholesterolemia, is not 
a disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, including as a result of exposure to herbicides, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.313 (2005).  

2.  The criteria for service connection for low back 
disorder, to include degenerative disc disease, lumbar spine, 
with spondylolisthesis and neuropathy, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2005).  

3.  The criteria for service connection for 
hypercholesterolemia, elevated blood cholesterol, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims of service connection for diabetes mellitus, with 
diabetic peripheral neuropathy, claimed as due to exposure to 
Agent Orange, a low back disorder, and elevated cholesterol.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claims of service 
connection for diabetes mellitus, a low back disorder, and 
elevated cholesterol were received at the RO in July 2002.  
Notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
was issued in August 2002, and the three claims were denied 
by an RO decision of January 2003.  Accordingly, the timing 
of the notice is fully compliant with Pelegrini.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The August 2002 VCAA notice, as with another notice of 
February 2003, advised the veteran of the sort of evidence 
not of record necessary to substantiate a claim of service 
connection, to include medical evidence of a link between the 
current claimed disorders and his prior military service.  
The claimant was advised of what evidence the VA will obtain, 
and what information the claimant was expected to provide.  
The claimant was asked to submit all evidence in his 
possession that pertains to the claims adjudicated on the 
merits.  Although the notices made no reference to veteran's 
status and the effective date of any grant of service 
connection, there is no prejudice since his veteran status is 
not questioned, and all three service connection claims are 
being denied-an effective date of service connection for 
diabetes mellitus, a low back disorder and elevated 
cholesterol will not be assigned.  The veteran failed to 
submit medical nexus evidence despite being repeatedly asked 
to do so.  He also denied any duty or visitation in the 
Republic of Vietnam.  See Transcript, Personal Hearing 
(August 2004, P.8).  

The VA provided the veteran with a VA examination where 
appropriate in December 2002 and December 2003, with a VA 
medical opinion in November 2004.  A VA low back examination 
is not indicated as no evidence of record suggests a link 
between the current diagnosis and the veteran's prior 
military service of many years earlier.  38 C.F.R. 
§ 3.159(c)(4)(c).  All pertinent VA and private treatment 
records were obtained.  VA has made reasonable efforts to 
obtain relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a)(b)(c).  Accordingly, there is no 
further available development indicated.  38 U.S.C.A. 
§ 5103(b).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the statement of the case 
(SOC) and all supplemental statements of the case (SSOCs).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claim.  Given the 
development undertaken by the RO-particularly, the VA 
examinations and nexus opinion, and the fact that the veteran 
has pointed to no other pertinent evidence which has not been 
obtained, the record is ready for appellate review of the 
claim on appeal.  Proceeding with these two claims in their 
procedural posture would not therefore inure to the veteran's 
prejudice.  

The veteran and his representative have been repeatedly 
advised of the need to submit medical nexus evidence of a 
chronic low back disorder in service, or continuity of 
symptomatology thereafter.  The veteran was also advised that 
elevated cholesterol is not a disability for which VA 
compensation is available.  The veteran was advised to submit 
evidence of in-country service in Vietnam.  However, such 
evidence is not of record and the existing medical evidence 
is not favorable.  There is adequate evidence of record to 
adjudicate the claims of service connection for diabetes 
mellitus, a low back disorder, and elevated cholesterol.  
Accordingly, there is no prejudice in proceeding with a 
decision in the appeal at this time.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); See also, Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 (2005) 
(Pertaining to harmless error).  

The Merits of the Claims of Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability is proximately due to or 
the result of a service-connected disease or injury.  

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  If not shown in 
service, service connection may be granted for arthritis if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Diabetes mellitus must manifest itself to a 
degree of 10 percent or more at anytime after a Vietnam 
veteran's presumed exposure to Agent Orange during active 
service.  38 U.S.C.A. § 1116.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

Diabetes Mellitus--Agent Orange  

In addition to law and regulations regarding service 
connection, a disease associated with exposure to certain 
herbicide agents-including Agent Orange-listed at 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service, under the circumstances outlined in that section, 
even though there is no evidence of the disease during a 
period of service.  38 C.F.R. § 3.307(a).  

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 
3.309(e), which includes diabetes mellitus, type II (adult 
onset), shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  

Service in the Republic of Vietnam includes means actual 
service in-country in Vietnam from January 9, 1962 through 
May 7, 1975, and includes service in the waters offshore, or 
service in other locations, if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2005).  See 
VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on 
a deep-water naval vessel in waters off shore of the Republic 
of Vietnam is not qualifying service in Vietnam).  

The veteran claims that he had service in the waters off the 
shore of Vietnam, and he testified at his personal hearing in 
August 2004 that his service included no actual foot-on-the-
ground duty or visitation in Vietnam.  The veteran's lack of 
duty or visitation in Vietnam was verified by the National 
Personnel Records Center (NPRC) in November 2002.  As such, 
the claim must be denied under VAOPGCPREC 27-97, which held 
that mere service on a deep-water naval vessel in waters off 
shore of the Republic of Vietnam is not qualifying service in 
Vietnam, without evidence of actual duty or visitation on 
Vietnamese soil.  The veteran was requested to provide such 
information, but he has not submitted any such evidence.  As 
indicated above, the veteran has denied any duty or 
visitation in Vietnam while stationed on a deep-water naval 
vessel.  The claim of service connection for diabetes 
mellitus on a presumptive basis must be denied by application 
of VAOPGCPREC 27-97.  

The records of the NPRC are accorded great probative weight.  
Having been provided by an agency of the U.S. Government, the 
Board is assured of the authenticity of these original 
records.  In this regard, this finding is consistent with the 
well-recognized reliance placed by VA upon service department 
and NPRC determinations.  See Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. §§  3.203(a), (c).  

With no evidence of any in-country service or duty to, or 
visitation in, the Republic of Vietnam during the Vietnam 
Conflict, no further inquiry is indicated in this case 
because the veteran has admitted, both in writing and in his 
sworn testimony, that diabetes mellitus was not incurred in 
service or shown prior to 2000.  See Transcript of Personal 
hearing, August 2004, page 13.  The veteran testified that 
his sole assertion on appeal is that his diabetes mellitus is 
due to any possible exposure to Agent Orange.  Having 
established that the veteran is not entitled to the 
presumption of exposure to Agent Orange because he had no in-
country duty or visitation to the Republic of Vietnam, the 
claim is denied.  

Consideration is given as to whether service connection is 
warranted for diabetes mellitus any other basis.  See Combee 
v. Brown, 34 F.3d 1039 (1994).  Service medical records are 
silent for any diabetes mellitus or exposure to herbicides.  
VA and private treatment records from various sources, dated 
from 1998 to the present, show a history of treatment for 
diabetes mellitus first diagnosis in 1998.  A November 2004 
VA medical opinion statement indicates that the veteran's 
diabetes mellitus is not due to his service during the 
Vietnam Conflict.  No medical evidence of record, whether VA 
or private, suggests that post-service diabetes mellitus was 
incurred in, or aggravated by, service or any condition of 
service.  The veteran was repeatedly advised, including at 
his Personal Hearing in August 2004, to submit medical 
evidence of a link between diabetes mellitus and his prior 
military service.  No such evidence is of record.  The claim 
of service connection for diabetes mellitus is denied.  

Low Back Disability

The veteran asserts that he has a current low back disorder 
which is due to his having to bend over while stationed 
aboard a U.S. naval submarine in the 1970's.  He does not 
assert that he ever injured his back while in the service.  

Service medical records are silent for any low back 
complaint, diagnosis or treatment, including on separation 
examination.  Post-service medical evidence, both VA and 
private, show a diagnosis of degenerative disc disease of the 
lumbar spine, with spondylolisthesis, canal stenosis, and 
associated neuropathy.  VA records show treatment from 
September 2001 and private medical records of L.G., M.D., 
show treatment from January 2002.  None of the evidence of 
record associates that veteran's current low back disorders 
with his prior military service, including the conditions of 
his naval submarine service.  

Due consideration has been given to the written statements 
and sworn testimony of the veteran.  However, the veteran's 
lay assertions of a possible link between the cramped 
conditions of working on naval submarine and his current low 
back disorder, first shown over 20 years after his separation 
from service, are not supported by any evidence of record.  
With no evidence in support of his assertion, the claim must 
be denied.  The veteran was repeatedly advised of the 
evidence needed to support his claim, but he failed to submit 
such evidence.  While VA is obligated to assist in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  VCAA gives a claimant for VA benefits the 
responsibility to present and support the claim.  38 U.S.C. 
§ 5107(a).  Having failed to do so, the claims on appeal are 
denied.  

Elevated Blood Cholesterol

The veteran asserts that he is entitled to service connection 
for elevated blood cholesterol levels as incurred directly in 
service.  The claim has no basis for a favorable disposition.  

Congress specifically limits entitlement to service-
connection for disease or injury where such have resulted in 
a chronic disability.  38 U.S.C.A. § 1110.  Under applicable 
regulation, the term "disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1; see Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that a symptom or a laboratory 
finding, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The veteran currently has elevated blood cholesterol levels.  
An elevated blood cholesterol level represents only a 
laboratory finding, and not an actual disability in and of 
itself for which VA compensation benefits are payable.  See 
61 Fed. Reg. 20440, 20445 (May 7, 1996).  While 
hypercholesterolemia may represent an underlying disability, 
or in some instances may ultimately be a factor in a claimant 
developing a chronic disease or disability, the elevated 
level itself is not a disability. Accordingly, service 
connection will be denied for this claimed condition.  Absent 
a showing of actual disability, the preponderance of the 
evidence is against the claim.  

There is no authority in law for the benefit the veteran 
seeks-service connection may not be granted for a laboratory 
finding.  Because this claim is not cognizable under the law, 
further notification or assistance under the VCAA is not 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  
Service connection for hypercholesterolemia is denied.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a low back disorder is denied.  

Service connection for elevated blood cholesterol is denied.  


REMAND

The August 2002 and February 2003 VCAA notices regarded the 
concept of service connection.  As such, the veteran has not 
been provided notice of the VA's duty to assist and to notify 
under The Veterans Claims Assistance Act of 2000 (VCAA) as 
regards claims for initial compensable ratings for 
hypertension and residuals, CVA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159.  

The hypertension and CVA claims arise from initial disability 
ratings following original awards of service connection in 
January 2003.  Consequently, the issues are not the result of 
a claim for an increased entitlement, but rather, one 
involving the propriety of the initial evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

With regard to the claim of service connection for silicosis, 
the veteran asserts that he was exposed to silica dust as 
part of his military occupational duties while working around 
vessels being overhauled at the naval shipyard at Charleston, 
South Carolina, including the USS Sam Houston.  A January 
2002 private medical statement of R.B.L., M.D., diagnoses the 
veteran with interstitial fibrosis, and includes the medical 
opinion that this finding is typical of previous, 
"occupational" exposure to silica dust, diagnostic of 
silicosis.  The veteran denies any post-service silica 
exposure while working as an industrial electrician.  

With asbestos-related claims such as silicosis, VA must 
determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between such exposure and the claimed 
disease.  See VA Adjudication Manual M21-1, Part VI, 
7.21(d)(1) (Oct. 3, 1997).  Radiographic changes indicative 
of asbestos exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of the pleura and peritoneum. M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part VI, 7.21(b) (1).  

It should be noted that the pertinent parts of the VA manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having been aboard a ship.  See Dyment v. West, 13 Vet. App. 
141, 145-46 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000.  

In the instant case, no attempt was made to determine whether 
the veteran was exposed to silicosis while in service.  The 
February 2003 VCAA notice does not ask the veteran to give 
specific details as to the dates and places of his claimed 
silica dust exposure in service, nor does the VCAA notice 
stress the importance of his doing so.  A VA medical 
examination is necessary as the January 2002 medical opinion 
statement of Dr. R.B.L. indicates that the veteran's current 
silicosis may be related to the veteran's active service.  38 
C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:  

1.  The VBA-AMC should send the veteran a 
VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and with Pelegrini and 
Dingess/Hartman, regarding the claims for 
initial compensable evaluations for 
hypertension and residuals of a CVA.  The 
VBA-AMC should specifically advise the 
veteran what evidence is needed to 
support his claims for initial 
compensable evaluations, what evidence, 
if any, VA will request on his behalf, 
and what evidence he is expected to 
identify and/or provide.  

The VBA-AMC should invite him to submit 
any and all evidence in his possession 
which is potentially probative of these 
claims, to include any and all treatment 
providers, with authorizations, so that 
the VA may request copies of all such 
records.  

2.  The VBA-AMC should advise the veteran 
of his need to submit a detailed 
statement as to the specific dates (month 
and year), place(s), name of the ship(s) 
being overhauled, and the names of any 
witnesses, surrounding his claimed 
exposure to silica dust while in the 
active service.  The veteran should be 
advised that his failure to identify the 
specific facts regarding his claimed 
silica dust exposure may be detrimental 
to his claim of service connection.  

3.  The VBA-AMC should obtain all 
outstanding VA treatment records, 
specifically those dated from December 
2005 to the present.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  

4.  If the veteran provides a more 
detailed statement as to his claimed 
inservice exposure to silica, the VBA-AMC 
should contact the U.S. Naval Historical 
Center, at Building 57, Washington, D.C.,  
20374-0517, and request verification of 
the facts surrounding the claimed 
exposure.  A copy of the veteran's 
detailed silica statement, this Remand, 
and the veteran's two separation 
documents (DD Form 214Ns), must be 
forwarded along with this request.  

5.  The VBA-AMC should also contact the 
National Personnel Records Center (NPRC) 
and advise that the veteran's service 
personnel file received in September 2004 
is not complete, and does not include 
records verifying the veteran's specialty 
titles and duty assignments for all 
periods from November 1969 to April 1979.  
An attempt should be made to determine 
whether or not the veteran's claimed 
silica exposure is consistent with his 
specialty titles and duty assignments.  A 
copy of this Remand, and the veteran's 
two separation documents, must be 
forwarded to NPRC along with the request.  

6.  If exposure to silica dust is found 
to have been likely, then the VBA-AMC 
should determine whether it is 
appropriate to schedule the veteran for a 
VA examination to determine the nature 
and etiology of any respiratory 
disability, to include any silicosis.  If 
such an examination is found to be 
indicated, the claims folder, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  

The VBA-AMC should also consider 
scheduling the veteran for another VA 
examination for the determination of the 
severity of symptoms of service-connected 
diabetes mellitus, specific to the 
criteria at 38 C.F.R. § 4.120, Diagnostic 
Code 7913.  

The rationale for all opinions expressed 
must also be provided in the examination 
report(s), with reference to the 
veteran's documented clinical history.  

7.  Upon completion of the above 
development, the VBA-AMC should ensure 
that all of the foregoing requested 
development has been completed, that all 
actions taken are responsive to the 
directives of this Remand and, if they 
are not, the VBA-AMC must implement 
corrective procedures.   

8.  The VBA-AMC should readjudicate on a 
de novo basis the claims of service 
connection for silicosis, and an initial 
compensable evaluation for hypertension 
and an initial compensable evaluation for 
residuals, cerebral vascular accident, 
and issue a SSOC containing all 
applicable laws and regulations as to 
these claims, specifically to include all 
of the evidence of record.  Thereafter, 
the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


